                                                                                                                              Case 2:20-cv-02152-RFB-VCF Document 15 Filed 03/10/21 Page 1 of 2



                                                                                                                         1    Joel E. Tasca, Esq.
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    Emil S. Kim, Esq.
                                                                                                                              Nevada Bar No. 14894
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         5    Facsimile: (702) 471-7070
                                                                                                                              tascaa@ballardspahr.com
                                                                                                                         6    kime@ballardspahr.com
                                                                                                                         7 Attorneys for Defendant
                                                                                                                           Discover Bank
                                                                                                                         8

                                                                                                                         9                          IN THE UNITED STATES DISTRICT COURT
                                                                                                                         10                              FOR THE DISTRICT OF NEVADA
                                                                                                                         11       DONNA M. FLOWERS;                           CASE NO. 2:20-cv-02152-RFB-VCF
                                                                                                                         12                         Plaintiff,
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                                              STIPULATION AND ORDER TO
                                                                                                                         13       v.                                          EXTEND TIME FOR DEFENDANT
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                                              DISCOVER BANK TO RESPOND TO
                                                                                                                         14       DISCOVER BANK;                              PLAINTIFF’S COMPLAINT
                                                                                                                         15                         Defendant.
                                                                                                                                                                              (Fourth Request)
                                                                                                                         16

                                                                                                                         17

                                                                                                                         18            Plaintiff Donna M. Flowers (“Plaintiff”) and Defendant Discover Bank

                                                                                                                         19   (“Discover”)1 stipulate and agree that Discover has up to and including March 31, 2021

                                                                                                                         20   to respond to Plaintiff’s Complaint (ECF No. 1), to provide additional time to

                                                                                                                         21   investigate Plaintiff’s allegations and for Discover to prepare a response.

                                                                                                                         22

                                                                                                                         23                                      [continued on next page]

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27   1 By filing this Stipulation, Discover is not waiving any defense, affirmative or
                                                                                                                         28   otherwise, it may have in this matter.


                                                                                                                              DMWEST #41019704 v1
                                                                                                                              Case 2:20-cv-02152-RFB-VCF Document 15 Filed 03/10/21 Page 2 of 2



                                                                                                                         1           This is the fourth request for an extension, and is made in good faith and not for
                                                                                                                         2    purposes of delay.
                                                                                                                         3           Dated this 1st day of March, 2021.
                                                                                                                         4     BALLARD SPAHR LLP                              MITCHELL D. GLINER, ESQ.
                                                                                                                         5

                                                                                                                         6     By: /s/ Joel E. Tasca                          By: /s/ Mitchell D. Gliner
                                                                                                                               Joel E. Tasca, Esq.                            Mitchell D. Gliner, Esq.
                                                                                                                         7     Nevada Bar No. 14124                           Nevada Bar No. 3419
                                                                                                                               Emil S. Kim, Esq.                              3017 W. Charleston Boulevard, #95
                                                                                                                         8     Nevada Bar No. 14894                           Las Vegas, Nevada 89102
                                                                                                                               1980 Festival Plaza Drive, Suite 900
                                                                                                                         9     Las Vegas, Nevada 89135                        Attorneys for Plaintiff Donna M. Flowers
                                                                                                                         10    Attorneys for Defendant
                                                                                                                               Discover Bank
                                                                                                                         11

                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                                                                      ORDER
                                                                                                                         14
                                                                                                                                                                      IT IS SO ORDERED:
                                                                                                                         15

                                                                                                                         16
                                                                                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                                                                                         17

                                                                                                                         18                                                        3-10-2021
                                                                                                                                                                      DATED:
                                                                                                                         19

                                                                                                                         20

                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                          2
                                                                                                                              DMWEST #41019704 v1
